Citation Nr: 0217161	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  97-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for idiopathic 
hypersomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1995.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for 
idiopathic hypersomnia.  By decisions issued in March 1999 
and in December 2000, the Board remanded that claim.  The 
claim again returns to the Board following further 
development. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for a favorable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran was first treated for complaints of 
hypersomnia in service.

3.  The veteran continues to have complaints of hypersomnia, 
and a medical diagnosis of idiopathic hypersomnia has been 
assigned.

4.  The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) defines idiopathic hypersomnia as a recognized disorder.


CONCLUSION OF LAW

The veteran incurred idiopathic hypersomnia in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hypersomnolence, as that disorder has been 
medically diagnosed.  The RO denied service connection on 
the basis that hypersomnolence is a symptom, not a 
diagnosis.  

It is undisputed that the veteran sought medical treatment 
in service for symptoms of uncontrollable hypersomnia.  In 
July 1994, the veteran underwent a nocturnal polysomnogram, 
which showed both short sleep latency, 3.0 minutes, and very 
good sleep efficiency (95 percent).  A multiple sleep 
latency test disclosed sleep latencies of 5.0 minutes, 2.5 
minutes, 5.5 minutes, and 6.0 minutes, for an average of 4.5 
minutes.  The examiner stated that a sleep latency of less 
than 5.0 minutes was abnormal.  The examiner assigned an 
impression of idiopathic hypersomnia, as categorized in the 
ICSD (International Classification of Sleep Disorders).  

The veteran underwent polysomnography again in late November 
1994.  The sleep latency was 1.0 minutes.  The veteran then 
underwent multiple sleep latency testing, with sleep 
latencies on individual trials of 3.0 minutes, 3.5 minuets, 
1.5 minutes, and 6.0 minutes, or an average of 3.5 minutes.  
The examiner concluded that the short sleep latency on 
polysomnogram and the short sleep latencies on the multiple 
sleep latency testing, after the veteran had had a 
significant amount of sleep, 591 minutes (in excess of 9 
hours) confirmed the impression of idiopathic hypersomnia.

In January 1995, stimulant medication was initiated, and the 
veteran was advised not to drive until his sleep latencies 
improved.  The veteran's sleep latencies were retested in 
February 1995, and found to have improved to 6.75 minutes, 
but the physician indicated he did not want the veteran to 
drive until latencies had improved to 10 minutes.  It was 
noted that the veteran's liver function tests were elevated, 
and, if those results elevated further, the stimulant 
medication would be discontinued.  Liver function tests 
thereafter demonstrated increased values.  

On VA examination conducted in November 1995, the veteran 
reported that he had been evaluated for excessive somnolence 
during the day and that a diagnosis of idiopathic 
hypersomnia was made by a sleep center in Bethesda, 
Maryland.  He reported that his hypersomnia was worse in the 
morning just after awakening and after dinner.  By a rating 
decision issued in May 1996, the RO denied entitlement to 
service connection for idiopathic hypersomnia on the bases 
that the evidence did not show a confirmed diagnosis of a 
disease or disability causing daytime sleepiness, and that 
hypersomnia is considered to be a symptom rather than a 
diagnosed disease or disability in and of itself.  The RO 
concluded that a well-grounded claimed had not been 
established.

In January 1997, the veteran disagreed with the 
determination.  In March 1997, a statement of the case was 
issued.  The veteran submitted a timely substantive appeal 
in March 1997.  He requested a personal hearing at the RO.  
At his May 1997 hearing, the veteran testified that he had 
difficulty with excessive sleepiness during the day while in 
service, and that problem continued to impair him.  The 
veteran testified that after he was evaluated in service, 
medication was prescribed, but he was unable to tolerate it 
because he began having headaches.  The veteran testified 
that he could not drive safely because of his difficulty 
staying awake.

On VA examination conducted in June 1997, the examiner 
reviewed the veteran's history of sleep studies which 
disclosed that the veteran did not have sleep apnea or 
narcolepsy, and indicated agreement with the diagnosis of 
idiopathic hypersomnia.

In March 1999, the Board remanded this claim, and directed 
the RO to afford the veteran VA examination and to request 
medical opinion conforming to the criteria, since, by 
regulation, the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) is applicable to veterans' benefits 
determinations.  38 C.F.R. § 4.125. 

VA examination was scheduled, but the veteran failed to 
report.  In a remand issued in December 2000, the Board 
directed that, if the veteran again failed to report for 
examination, clinical review of the records be conducted.  
The Board directed that the reviewer provide medical opinion 
which considered the criteria of DSM-IV.

By a report dated in June 2001, the VA reviewer concluded 
that the veteran had excessive and inappropriate daytime 
somnolence and that sleep studies disclosed no evidence of 
sleep apnea and no evidence of sleep onset REM sleep, which, 
the examiner indicated, excluded a diagnosis of narcolepsy.  
Sleep studies disclosed a significantly short sleep latency 
of less than five minutes, which had improved with the use 
of stimulants.  Unfortunately, the veteran could not 
tolerate the prescribed stimulants because of headaches and 
worsening of liver function tests.  The examiner concluded 
that the diagnosis of idiopathic hypersomnia was correct.

Applicable Laws and Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 
1131.  For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

A symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999). 

The evidence clearly reflects that the veteran was treated 
in service for hypersomnia, and that that symptom or 
disorder was first manifested in service.  The evidence 
reflects that the symptoms or disorder has been chronic and 
continuous since service.  The Board must determine whether 
the veteran's diagnosed idiopathic hypersomnia is a symptom, 
for which service connection cannot be granted, or is a 
disorder, for which service connection may be granted.  

The VA reviewer who conducted a July 2001 review concluded 
that the most appropriate diagnosis for the veteran's 
hypersomnia was idiopathic hypersomnia.  The DSM-IV states 
that the disorder classified as primary hypersomnia is 
analogous to the diagnosis of idiopathic hypersomnia.  DSM-
IV at 609.  As primary hypersomnia is classified as a 
disorder, not as a symptom, in the DSM-IV, and that 
categorization is, by regulation, applicable to this 
benefits determination, and as the VA examiners have not 
differentiated the veteran's disorder from the disorder 
categorized in the DSM-IV, the Board concludes that the 
veteran's idiopathic hypersomnia is a disorder for which 
service connection may be granted.  

The evidence supports this finding, in that, in additional 
to the veteran's subjective complaints of uncontrollable 
sleepiness, polysomnography examinations provide objective 
evidence that the veteran falls asleep as quickly as 1 
minute after he begins to feel drowsy.  The objective 
findings, together with findings which exclude all other 
potentially applicable diagnoses, confirm that the veteran's 
idiopathic hypersomnia is a disorder rather than subjective 
symptomatology.  As such, service connection is warranted.  

Duty to assist and notify

The Board notes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)), was enacted.  This 
new law redefines the obligations of VA with respect to 
notice and duty to assist.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date, and, thus, is applicable to this 
case, which was not finalized by the time of enactment of 
the VCAA.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular 
claim).  

Although the VCAA applies to this claim, the Board has not 
discussed in detail how the duties to the veteran under the 
VCAA were met in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  However, the decision in this 
case is favorable to the veteran.  The Board is granting 
service connection for the disability the veteran contends 
should be service connected.  It would be unfavorable to the 
veteran to remand the claim or direct further development at 
this time rather than grant service connection.  Under the 
circumstances, further compliance with the VCAA is not 
required.



ORDER

The appeal for service connection for idiopathic hypersomnia 
is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

